[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] COURT'S RESPONSE TO DEFENDANT'S MOTION FOR CLARIFICATION DATED SEPTEMBER 23, 2000
This Court had reviewed the file and makes the following clarification. This Court is sure that a reference to its decision on Motion No. 132 was and is incorrect. The decision on Motion No. 132 was a denial of a motion to strike which has nothing to do with Motion No. 140 entitled "Plaintiffs Objections to Defendant's Re-Notice of Deposition of Stephen Engman." The only thing this Court can assume is that the reference was to Motion No. 133 which is Judge Beach's decision to compel discovery absent objection. There was an objection filed to the Motion to Compel, but it may not have reached Judge Beach by the time he decided Motion No. 133.
Further, Motion No. 140 appears to be mistitled. The motion itself has nothing to do with the deposition of Stephen Engman. It is objections to discovery.
At this point the Court has not made a decision on Motion No. 140, and if there is something to indicate that such a decision was made, said decision is hereby vacated.
Since some time has passed since the filing of the Motion for Clarification, and since there is confusion as to the purpose and the status of Motion No. 140, the Court is not sure as to what motion the parties wish the Court to address.
Accordingly, this Court is willing to have a status conference with counsel to determine what motion the Court should address. If the issue is moot at this point, please so advise. If the motion needs clarification as to whether it's an objection to discovery or an objection to the re-noticing of a deposition, a corrected motion should be filed. The parties are ordered to contact my clerk, Lisa Terenzio, or Caseflow at (860) 548-2703 to schedule a status conference to determine how the parties wish to proceed. CT Page 14335
___________________ Rittenband, JTR CT Page 14336